The opinion of the court was delivered by
Dunbar, J.
— This is a motion to dismiss an appeal for the reason that appellant has not perfected his appeal within the time prescribed by law and the rules of this court, and affidavits and counter-affidavits are filed in support of and opposed to the motion. We do not think that the affidavit of appellant’s attorney shows any legal or reasonable excuse for the failure. It follows that the motion will be sustained and the appeal dismissed, and it is so ordered.
Anders, C. J., and Scott, Hoyt, and Stiles, JJ., concur.